PROB 35                                                                                     Report and Order Terminating Supervision
(Reg 3/93)                                                                                           Prior to Original Expiration Date



                                   UNITED STATES DISTRICT COURT
                                                FOR THE
                                  EASTERN DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA

                         v.                                                Crim. No. 5:06-CR-126-lD

JOHN THOMAS FIELDS



       On January 26, 2015, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.



Reviewed and approved,                                             I declare under penalty of perjury that the foregoing
                                                                   is true and correct.


Is/Michael C. Brittain                                             Is/Linwood E. King
Michael C. Brittain                                                Linwood E. King
Supervising U.S. Probation Officer                                 U.S. Probation Officer
                                                                   310 New Bern Avenue, Room 610
                                                                   Raleigh, NC 27601-1441
                                                                   Phone: 919-861-8682
                                                                   Executed On: August 30,2018


                                                  ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this _,.....8,.____ day of   Na y...t./'lv b.......,     '2018.
